DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-8, 10-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. OBJECTIONS TO THE CLAIMS
Claims 3 and 11 are objected to because of the following informalities:  
in claim 3, line 2, “… converted to the second PIC …” should be replaced with -… converted to the protection exception …-.
in claim 11, line 15, “… during subsequent running of the computer program …” should be replaced with -… during the subsequent running of the computer program …-.
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US Patent 10,908,987) in view of Gollub et al. (US Patent 7,953,914) and Desoli et al. (US Pub.: 2004/0015627).

As per claim 1, Pandey teaches/suggests a computer implemented method for reconciling a program interrupt, the method comprising: receiving a program interrupt code (PIC) for interrupting a computer program running on a computer system, the PIC being generated in response to detecting an error while processing instructions of the computer program (e.g. equate to detecting error and generating corresponding error notification); having the PIC received as a result of detecting the error (e.g. equate to the corresponding error notification being received); having another error predicted when running of the computer program occurs (e.g. equate to generating an interrupt to alert the system of a potential critical error); and having a recovery routine associated with the computer program during the running of the computer program (e.g. equate to 
Pandey does not teach the method comprising: 
passing control of the computer program to a program interrupt handler, wherein the program interrupt handler inspects;
converting the PIC to a protection exception that is the protection exception is associated with a subsequent running of programming; and 
presenting the protection exception to the subsequent running of programming; thereby customizing running of the computer program based on the protection exception.
Gollub teaches/suggests a method comprising: passing control of the computer program to a program interrupt handler (e.g. equate to interrupt handler being invoked), wherein the program interrupt handler inspects (e.g. as the interrupt handler would have inspected the memory errors as it is configured to distinguish the memory errors) (Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; and col. 3, l. 42 to col. 4, l. 36).
Desoli teaches/suggests a method comprising: converting the PIC to a protection exception (e.g. convert interrupt to an exception) that is the protection exception is associated with a subsequent running of programming (e.g. associated with caching of transformed code for repeat execution); and presenting the protection exception to the subsequent running of programming; thereby customizing running of the computer program based on the protection exception (e.g. associated with caching of 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Gollub’s memory error handling and Desoli’s conversion into Pandey’s method for the benefit of reducing the severity of an unrecoverable memory error (Gollub, col. 1, ll. 55-56) and greatly simplifying interrupt handler programming (Desoli, [0039]) to obtain the invention as specified in claim 1.

As per claim 8, Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 1 above, where Pandey, Gollub and Desoli further teach/suggest the computer method further comprising saving the PIC in a new field in memory (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]). 
 
As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Pandey, Gollub and Desoli further teach/suggest the computer method comprising a computer system having an operating system (OS) running a computer program, the OS comprising instructions for operating accordingly; module of the OS (Pandey, col. 1, l. 53 to col. 4, l. 50; col. 19, ll. 27-33; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]).

Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 11 above, where Pandey, Gollub and Desoli further teach/suggest the computer system comprising wherein the PIC is saved in memory in response to having been converted to the protection exception (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]). 

As per claim 18, claim 18 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

As per claim 19, Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 18 above, where Pandey, Gollub and Desoli further teach/suggest the computer program product further comprising determining an operational status of the computer program, wherein the protection exception is based on the operational status of the computer program (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]).

As per claim 20, Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 18 above, where Pandey, Gollub and Desoli further teach/suggest the computer program product further comprising further comprising predicting the another error, wherein converting the PIC to the protection exception is based on an operational status of the computer program when subsequent running of the computer program Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]).

As per claim 21, Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 1 above, where Pandey, Gollub and Desoli further teach/suggest the computer implemented method comprising wherein converting the PIC to the protection exception allows the computer program, during the subsequent running, to handle the error and continue working as originally intended despite a change associated with the interruption and the PIC (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]).

Claims 2-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (US Patent 10,908,987) in view of Gollub et al. (US Patent 7,953,914) and Desoli et al. (US Pub.: 2004/0015627) as applied to claims 1 and 11 above, and further in view of McClure et al. (US Pub.: 2013/0212682).

As per claim 2, Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 1 above, where Pandey, Gollub and Desoli further teach/suggest the computer method further comprising determining whether an operational status of the computer program is valid (e.g. associated with determining whether threshold of errors is reached) (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]), but Pandey, Gollub and Desoli do not teach the computer method comprising determining via a diagnostic program of the computer system.
McClure teach/suggest a computer method comprising determining via a diagnostic program of the computer system (e.g. associated with analyzing for abends via system diagnostic work area (SDWA)) ([0036]; [0046]; and [0037]-[0086]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include McClure’s analysis into Pandey, Gollub and Desoli’s method for the benefit of detecting vulnerabilities in system code (McClure, [0005]) to obtain the invention as specified in claim 2.
 
As per claim 3, Pandey, Gollub, Desoli and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub, Desoli and McClure further teach/suggest the computer method comprising wherein the PIC is converted to the protection exception if the operational status of the computer program is not valid (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]; and McClure, [0036]; [0046]; [0037]-[0086]), wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features as the interrupt to alert the system of the potential critical error is generated. 
 
Pandey, Gollub, Desoli and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub, Desoli and McClure further teach/suggest the computer method further comprising predicting the another error, wherein the protection exception, converted from the PIC, is based on the prediction of the another error when subsequent running of the computer program occurs (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and McClure, [0036]; [0046]; [0037]-[0086]), wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features as critical error being predicted when computer program continues to run. 
 
As per claim 5, Pandey, Gollub, Desoli and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub, Desoli and McClure further teach/suggest the computer method comprising wherein the diagnostic program is a system diagnostic work area (SDWA) (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]; and McClure, [0036]; [0046]; [0037]-[0086]). 
 
As per claim 6, Pandey, Gollub, Desoli and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub, Desoli and McClure further teach/suggest the computer method further comprising comparing the PIC issued as a result of the error with the protection exception converted from the PIC as a result of the Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]; and McClure, [0036]; [0046]; [0037]-[0086]) wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features. 
 
As per claim 7, Pandey, Gollub, Desoli and McClure teach/suggest all the claimed features of claim 2 above, where Pandey, Gollub, Desoli and McClure further teach/suggest the computer method further comprising presenting the PIC to the recovery routine of the computer program based on a determination that the operational status of the computer program is valid (Pandey, col. 1, l. 53 to col. 4, l. 50; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]; and McClure, [0036]; [0046]; [0037]-[0086]) wherein it would have been obvious to one of ordinary skilled in the art would to further implement the above claimed features. 
 
As per claim 10, Pandey, Gollub and Desoli teach/suggest all the claimed features of claim 1 above, where Pandey, Gollub and Desoli further teach/suggest the computer method comprising wherein at least the receiving is performed by an operating system (OS), the method further comprising determining whether an operational status of the computer program is valid, wherein determining the operational status comprises determining a memory state of the computer system, and wherein the memory state comprises one of: a data structure is present and a request to access Pandey, col. 1, l. 53 to col. 4, l. 50; col. 19, ll. 27-33; Gollub, Abstract; col. 1, l. 54 to col. 2, l. 2; col. 2, l. 66 to col. 3, l. 13; col. 3, l. 42 to col. 4, l. 36; and Desoli, [0015]-[0018]; [0021]-[0028]; [0032]-[0036]; [0061]), but Pandey, Gollub and Desoli do not teach the computer method comprising operating via a diagnostic program of the computer system.
McClure teach/suggest a computer method comprising operating via a diagnostic program of the computer system (e.g. associated with analyzing for abends via system diagnostic work area (SDWA)) ([0036]; [0046]; and [0037]-[0086]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include McClure’s analysis into Pandey, Gollub and Desoli’s method for the benefit of detecting vulnerabilities in system code (McClure, [0005]) to obtain the invention as specified in claim 10.

As per claims 12-15, claims 12-15 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2 and 5-7.
 
III. PERTINENT PRIOR ART NOT RELIED UPON
Verm et al. (US Pub.: 2008/0183931)
Hansen et al. (US Pub.: 2004/0186674)
Sinha et al. (US Pub.: 2019/0155682)
IV. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 03, 2021